314 S.W.3d 436 (2010)
Jerry M. HUNTER, Petitioner/Appellant/Cross-Respondent,
v.
Yvonne Brown HUNTER, Respondent/Cross-Appellant.
No. ED 92998.
Missouri Court of Appeals, Eastern District, Division Three.
June 29, 2010.
Richard J. Eisen, Jennifer Growe Soshnik, Growe, Eisen, Karlen, Eilerts & Ruth, LLC, St. Louis, MO, for petitioner/appellant/cross-respondent.
Maia Brodie, Erin Marie Zielinski, Keffe & Brodie, St. Louis, MO, for respondent/cross-appellant.
Before GLENN A. NORTON, P.J., and MARY K. HOFF, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Jerry M. Hunter (Husband) appeals from the trial court's amended judgment and decree of dissolution of marriage (amended judgment) dissolving his marriage to Yvonne Brown Hunter (Wife). Husband appeals on the issues of division of marital property, maintenance, and child support. Wife cross-appeals on the issue of maintenance.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).